                                                                                                                                             Ptl
         Case: 1:19-cv-04663 Document #: 1 Filed: 07/11/19 Page 1 of 7 PageID #:1

               [f   you need additional space for ANY seclion, please attach an additional sheet and reference that section.]




                                         UNITED STATES DISTRICT COURT                                               RECEIVED
                                         NORTHERN DISTRICT OF ILLINOIS
                                                                                                                         JUL 1 1 20$\b
                                                                                                                   THOMASG, BRUTON
                                                                                                                CLERK, U.S. DISTRICT COURT




(Enter above the full name
of the plaintifforplaintiffs in
this action)                                                        1   :19-cv-04GG3
                                                                   Judge Robert M. Dow, Jr.
                                   vs.
                                                                   Magisffie Judge Jeftey T. Gilbert
                                                                   PC6

 SB.                   Anda.cson




(Enter above the full name of ALL
defendants in this action. Do not
    ttet
use      al.t')
          ./
CJdlf'(KONE ONLY:
     /
     I
 v                      CoMPLATNT UNDER THE CrVIL RTGHTS ACT, TITLE                                           42   SECTION 1983
                        U.S. Code (state, county, or municipal defendants)

                        CoMPLATNT IINDER THE CONSTITUTION                                   (''BMNS" ACTrOrg, TrTLE
                        28 SECTION 1331 U.S. Code (federal defendants)

                        OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPI^{INT, PLEASE REFER TO 'INSTRUCTIONS FOR
FILING.N FOLLOW THESE INSTRACTIONS CAREFULLY.




           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.l
      Case: 1:19-cv-04663 Document #: 1 Filed: 07/11/19 Page 2 of 7 PageID #:2

          flf you need additional space for ANY section, please attrach an additonal sheet and rebrence that sec{ion.l




        Plaintiff(s):

                    Name:       $: n.,..r"^ .r (\ \e.r\                          cr   So n
                    List all aliases:                     A
                                                  ^J/
        C.          Prisoner identifi cation number:                0.orr -Ob%\ -\c,to
        D.          Place of present confinement:

        E.          Address:
                                     Y - O, $r-X                       C. 'c,r        oo    rA-

        (If there is more than one plaintiff, then each plaintiffmust list his or her name, aliases, I.D.
        number, place of confinement, and current address according to the above format on a
        separate sheet of paper.)

II.    Defendant(s):
       (In A below, place the full name of the first defendant in the first blank, his or her official
       position in the second blank, and his or her place of employment in the third blank. Space
       for two additional defendants is provided in B and C.)

       A.          Defendant:           t)c^-e-


                   Place of    Employment: C-z>r-Vr C-e.>,l\.-                                          C=.C-
                                                                                                S
       B.          Defendant: A ..                             -o I
                                                  "l -=
                   Title:

                   Place of    Employment: C-ooWr                                 a ourr..\ v                  C-, C-
                                                                                            \
       C.          Defendant:

                   Title:

                   Place of Employment:

       (If you have more than three   defendants, then all additional defendants must be listed
       according to the above format on a separate sheet of paper.)




                                                                                                                     Revised 9i2007




         [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:19-cv-04663 Document #: 1 Filed: 07/11/19 Page 3 of 7 PageID #:3

          Uf   you need additional space for ANY sec{ion, please attach an additional sheet and reference that section.I




III.     List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
         court in the United States:

         A.         Name of case and docket            number: \ 3            - L - 6q 61

         B.         Approximate date of filing lawsuit:                 \L - \u -                \U
         C.         List all plaintiffs (if you had co-plaintiffs), including any aliases: O                        Anc-v.rn
                        \.ofnwec, n

                                                  A
         D.         List all defendants:              nLrn.z n \                \eca.ro-.             ,.,   <
                                                                       )


        E.          Court in which the lawsuit was filed (if federal court, name the district; if state court,
                    name the county):              C-ocslr';
        F.          Name ofjudge to whom case was assigned:                              NIA
        G.          Basic claim      made: ?eft.o nc,'-\                           t n \uCV


        H.          Disposition of this case (for example: Was the case dismissed? Was it appealed?
                    Is it still pending?):




                                                                           \-     **-\a
IF YOU HAVE FILED MORETHAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON AI\OTHER PIECE OF PAPER, USING THIS SAME
FORMA'T. REGARDLESS OF IIOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AI\D FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                      Revised 9/2007




          [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-04663 Document #: 1 Filed: 07/11/19 Page 4 of 7 PageID #:4

         ilf you need additional space for ANY seciion, please aftach an additional sheet and reference that sec{ion.l




IV.     Statement of Claim:

        State here as briefly as possible the facts of your case. Describe how each defendant is
        involved, including names, dates, and places. I)o not give any legal arguments or cite any
        cases or statutes. If you intend to allege a number of related claims, number and set forth
        each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
        if necessary.)

      oc\ \0--3\ -\A                                      \        \rrlc. q.            \n.rr-lb€                 \    n

 ()rw -l{-dil                                 \lt.e           n         \rrP            \^r/       ^L             Lr,:




\\          \a              \v.a-                   \r e-c                crFtri       c--   <           cr<r-.>\




 t;.6a                ahlFL                     \,r.rc^"r \ n                      cr. tuuv-                          c-c....-,ba




                                                                                                                      Revised 9/2007




         [f you need additional   space for ANY section, please attiach an additional sheet and reference that section.l
        Case: 1:19-cv-04663 Document #: 1 Filed: 07/11/19 Page 5 of 7 PageID #:5

              [f   you need additional space for ANY section, please attach an additional sheel and reference that section.]




    \              \nrc,r \               l-r   c>   L        S^arr-)          rt          \- rn ? { a-                     }c> S




\.^a           ,^              \          \t-,'s               \r^,. ,-..              \*--           \ cr.tt ^ Crr,,tgf
\       r^   c-           V i qr.r       o :-,           \i..-z-.t    \ rn c- n                         \or .sr
                                                                  J
 rna                     \c,            \osn                  cr.-<o.-rnf, c^nJ                                      Yo\             lha
\rr.                 \c^-nsr               C-r>$Ss,                       o^,J                  tpsl                    \,ra:\(\i
                                                                                                                                          3
<aerz<-Sc+--l                                                       :.              f^rr\r,a.           Oerr                \na4,
                                             trraCcl

\       f^.r"^-S in                         C-.-zCPS \r^ZR                                    \tlen                 Ef.^^^ mc-
\ r                 '\c,           csse, ". J             r,"..Vf     i^S             a+5           fr..r                   \nqcJ
                                                                                                            "^J



                                                                                                                         Revised 9/2007




             [f you need additional space for ANY section, please attach an additional sheet and reference that section.]
   Case: 1:19-cv-04663 Document #: 1 Filed: 07/11/19 Page 6 of 7 PageID #:6

         fifyou need additional space for ANY section, please aftach an additional sheet and reference that seclion.l




\nflt>     \nrenS.sctr< \  V.l"t5   Ctrq\.! \o                                                                      S\.,r5zf
\asP i t-t\ (L €L"^ -5 C \    \ o.D    \5 \ ...c- V(.                                                                C>   r, F




  Cc<.rne4.                     u.\k                   canJ                 \.rr-/   <s.           'n <-\-/Z C

                                                                                                S.-rtc-i n




                     \or


C2fFi      -c
 Bc                 c.-FF                     uf               \ \).sr           r,^/r^-._v \
rn/c-$ \c-ts: aa                                            \           \e.'srts    c-
Vstee<! \rrnsc-\\-                                          <^\               \^.-               \i-.-
 C-ot=-'*- e--                 \       fnJq"S                        \n               \s;r.-fff)        C-I-ZFFS
                              \no\t3ia                                                                        ( t<L
  ".J
.\6q;                  ?o<                                 C-a---na-                              \ t\: A1'5 \r../ q. > \-"' 4
      Al.r>: '- e-\\
C2r-)\g-                ct^4 P No\ c-"
L c> o €F i e ss <t"'
                      lr \ \nc- 4seo V'€-\f
         ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I
     Case: 1:19-cv-04663 Document #: 1 Filed: 07/11/19 Page 7 of 7 PageID #:7

        [lf you need additional space for ANY seclion, please attach an additional sheet and reference that section.]




v.     Relief:

       State   briefly exactly what you want the court to do for you. Make no legal arguments. Cite
       no cases or statutes.




       The plaintiffdemands that the case be tried by                 a   jury.                          trNo

                                                                       CERTTFTCATION

                                    By signing this Complaint, I certify that the facts stated in this
                                    Complaint are true to the best of my knowledge, information and
                                    belief. I understand that if this certification is not correct, I may be
                                    subject to sanctions by the Court.

                                    Signed    this (r               day    of LL             ,zO   tct


                                         Gn",rzc-         n \.,*.,^€ uA
                                    (Signature of plaintiff or plaintiffs)

                                         \on-..r..-..                       bo\nn Scr.n
                                    (Print name)

                                        tA,or-- oE-a-,o.,
                                    (I.D. Number)


                                                                                                                \. L\ ls,ovoE
                                         Siv- \o - BsJ
                                   (Address)




                                                            6                                                     n    vised9t2007
       [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
